Citation Nr: 1747731	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee strain with degenerative joint disease (DJD) (hereinafter referred to as "a right knee disorder").

2.  Entitlement to service connection for a left knee strain with DJD (hereinafter referred to as "a left knee disorder").

3.  Entitlement to service connection for a right ankle strain.

4.  Entitlement to service connection for a left ankle strain.

5.  Entitlement to service connection for a bilateral foot disorder, to include flatfeet/pes planus and plantar fasciitis.

6.  Entitlement to service connection for a rib cage disorder (claimed as broken ribs).



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to September 1963.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for a right knee disorder, a left knee disorder, right ankle strain, left ankle strain, bilateral flatfeet/pes planus, and a rib cage disorder.

The Board notes that a Board hearing was scheduled for August 31, 2017, of which the Veteran was sent notice.  However, the Veteran provided a written request on August 18, 2017, that it be cancelled.  His prior hearing request is therefore deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's right knee disorder was incurred in or resulted from his active duty service, and arthritis did not manifest within one year from service separation.

2.  The evidence does not show that the Veteran's left knee disorder was incurred in or resulted from his active duty service, and arthritis did not manifest within one year from service separation.

3.  The evidence does not show that the Veteran's right ankle strain was incurred in or resulted from his active duty service.

4.  The evidence does not show that the Veteran's left ankle strain was incurred in or resulted from his active duty service.

5.  The evidence demonstrates that the Veteran's bilateral pes planus pre-existed service as it was noted at the time of entrance into service, but was not permanently aggravated beyond the natural progression of the disability during service.

6.  The evidence does not show that the Veteran's bilateral plantar fasciitis was incurred in or resulted from his active duty service.

7.  The evidence does not show that the Veteran has a current rib disorder that was incurred in, or resulted from, active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(a) (2017).

2.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(a) (2017).

3.  The criteria for service connection for a right ankle strain are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for a left ankle strain are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).

6.  The criteria for service connection for a rib disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  The standard is whether a disability existed at the time the claim was filed. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Under VA law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Pertinent here, arthritis, to include DJD, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as arthritis (i.e., DJD), becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background

In his September 2011 statement, the Veteran reported that he logged 36 jumps during service, and that he landed wrong during a jump school jump, injuring his knees, right rib cage (broken ribs), bilateral ankles, and bilateral feet.  He also stated that doing ruck sack runs anywhere from five to 10 miles added on to the jump injuries to his knees, ankles, and feet.

The Veteran's DD Form 214 reflects that the Veteran was awarded a parachutist badge.

Service treatment records (STRs) include a November 1960 enlistment examination report reflecting normal clinical evaluations for the lower extremities, but noted third degree flat feet.  The Veteran denied swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; lameness; "trick" or locked knee; and foot trouble.  In April 1961, the Veteran was diagnosed with contusion of the right chest wall with no rib fractures after striking his right chest in landing from a parachute jump.  He complained of tenderness in the right costochondrial area and considerable pain breathing.  A June 1962 STR reflects a lump on the rib in the area previously injured, which was noticed several months prior and which now resulted in pain.  The impression was a calcium deposit, old fracture.  An August 1963 separation examination report reflects flat feet, does not provide an evaluation of the lower extremities, and notes an April 1963 contusion of the right chest wall.  The Veteran denied swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; lameness; "trick" or locked knee; and foot trouble.

In his September 2011 claims application, the Veteran reported an onset of May 1961 for his bilateral knee disorders, bilateral ankle disorders, and bilateral foot disorders.

A July 2012 VA examination report reflects a diagnosis of bilateral knee strain with DJD.  The Veteran reported that the knee disorders began in the 1970s, specifically with the "left knee giving out."  X-ray evidence documented bilateral arthritis.  After review of the Veteran's claims file, the examiner opined that the Veteran's bilateral knee disorders were less likely than not incurred in or caused by active duty service, as there was no evidence in the STRs regarding any treatment of the knees during service.

The July 2012 VA examination report also reflects a diagnosis of bilateral ankle strain.  The Veteran contended that the bilateral ankle disorder began in the 1970s; and reported current symptoms including weakness, swelling, pain, and a clicking sound.  After review of the Veteran's claims file, the examiner opined that the Veteran's bilateral ankle strains were less likely than not incurred in or caused by service as there was no evidence in the STRs of any evaluation for the ankles during service.

Additionally, the July 2012 VA examiner diagnosed the Veteran with bilateral plantar fasciitis and pes planus.  The Veteran stated that he was unsure as to the onset or how the bilateral pes planus began.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's bilateral pes planus were less likely than not incurred in or caused by service as there was no evidence in the STRs of any complaints relating to pes planus or plantar fasciitis during service.

A July 2012 VA respiratory examination report reflects that June 2012 chest x-rays were normal.  After review of the Veteran's claims file, the examiner opined that the claimed rib disorder was less likely than not incurred in or caused by service, as there was no evidence on current rib x-rays of any abnormality and as the April 1961 x-rays revealed no rib fractures.

The July 2012 VA psychiatric examination report reflects the Veteran's reports of an injury while in jump school, which resulted in several broken ribs.  He stated that he coped with the pain while young, but that the pain had become more severe and debilitating as he aged, and now never went away and was constant.

A December 2012 VA back examination report reflects that the Veteran had a chest contusion during service while in jump school, for which he underwent a rib block for pain control and after which he completed his jumps.  He stated that he was later found to have three broken ribs and "a large calcification on those bones there such that [he could not] lay on [his] stomach."

A June 2013 VA examiner agreed with the July 2012 VA opinion, and noted that the STRs were silent for any complaints involving the knees, ankles, or plantar fasciitis.  The STRs also documented asymptomatic bilateral flat feet both at enlistment and separation examinations with no STRs of any complaint or treatment of pes planus.  The Veteran also denied any lower extremity complaints at the time of separation.  As such, the VA examiner summarized that the Veteran entered service with "good" health and asymptomatic flat feet, and left service unchanged with "good" health and asymptomatic flat feet.  The VA examiner also noted that the STRs did not "offer one hint of any parachute landing fall (PLF) knee, ankle, or foot injuries while on active duty."  Additionally, the Veteran previously reported an onset of the Veteran's knee and ankle symptoms in the 1970s, which was at least seven years after separation, and could not state when his flat foot symptoms began.  As such, the VA examiner found that the weight of the medical evidence was consistent with post-service onset for the Veteran's bilateral knee and ankle disorders and plantar fasciitis.  The examiner also noted that she had served 30 years in the Army and specifically served on the active Airborne Jump status for two years and as a general trauma surgeon at Fort Bragg where she evaluated and treated "the entire gamut of PLF injuries."  Thus, the examiner stated that she was an expert in Airborne operations and injuries, and opined that an Airborne tour of less than three years did not routinely result in chronic knee strains or DJD, chronic ankle strains, or plantar fasciitis.  As such, the examiner opined that the Veteran's paratrooper activities did not cause or result in his bilateral knee disorders, bilateral ankle strains, or plantar fasciitis.  She also opined that the Veteran's paratrooper activities did not cause, or result in, or aggravate beyond its natural progress the Veteran's pes planus.

Bilateral Knee Disorder

As an initial matter, the Board finds that the Veteran has a current disability of bilateral knee strains with DJD.

Although the STRs are absent of any indication of any complaint, treatment, or diagnosis of any bilateral knee symptoms or disorder, and do not reflect any injuries to the knees, the Veteran contends that his current knee disorders are the result of his parachute jumps.  His DD Form 214 reflects that he indeed had airborne training, and that he was awarded a parachutist badge.

However, there is no competent evidence supporting the Veteran's contentions that his in-service parachute jumps caused or are any way related to his current bilateral knee disorders.  The Board acknowledges the Veteran's contentions that his bilateral knee disorders are caused by his in-service parachute jumps.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In fact, the June 2013 VA examiner, who reports being an expert in Airborne operations and injuries, found that the weight of the evidence was consistent with post-service onset for the Veteran's bilateral knee disorders.  The examiner also opined that the Veteran's paratrooper activities, especially having lasted less than three years, did not cause or result in the Veteran's bilateral knee disorders.  The Board finds the opinion competent not only from a medical standpoint, but also from the examiner's standpoint as having knowledge in Airborne operations and injuries; the Board has no reason to doubt the credibility of the examiner's knowledge in that regard.  Therefore, the only competent evidence regarding etiology is to the effect that the Veteran's bilateral knee disorder was not related to his in-service paratrooper activities.  There are no other etiology contentions raised by the Veteran or the record.

Additionally, the Veteran provided inconsistent statements regarding onset of knee symptoms.  On his claims application, he reported an onset of 1961, which was during service.  However, at his July 2012 VA examination, he reported an onset of knee symptoms in the 1970s, which was at least seven years after separation from service.  As such, Veteran's own statements are inconsistent regarding whether symptoms of bilateral knee disorders were continuously manifested since service, to include arthritis to a compensable degree within the first post-service year.  

The Veteran's lay statements are inconsistent with, and outweighed by, the June 2013 VA examiner who found that the weight of the evidence was consistent with a post-service onset of the Veteran's bilateral knee disorder.  Although VA regulations, in some instances, allow for service connection for disabilities first diagnosed after service, this is not the case in this appeal.  The evidence does not demonstrate that the Veteran's current bilateral knee disorder was incurred in service.  Knee complaints are not shown in the record until many decades after service separation, and there is no diagnosis of arthritis (DJD) until the July 2012 VA examination, 49 years after separation from service.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a bilateral knee disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Bilateral Ankle Strains

As an initial matter, the Board finds that the Veteran has a current disability of bilateral ankle strains.

Although the STRs are absent of any indication of any complaint, treatment, or diagnosis of any bilateral ankle symptoms or disorder, and do not reflect any injuries to the ankles, the Veteran contends that his current ankle strains are the result of his parachute jumps.  As noted, his DD Form 214 reflects that he indeed had airborne training, and that he was awarded a parachutist badge.

However, there is no competent evidence supporting the Veteran's lay contentions that his in-service parachute jumps caused or are any way related to his current bilateral ankle strains.  The Board acknowledges the Veteran's contentions that his bilateral ankle strains are caused by his in-service parachute jumps.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen, 10 Vet. App. at 186.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau, 492 F.3d at 1376-77; Charles, 16 Vet. App. at 374; Falzone, 8 Vet. App. at 405.  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462.

In fact, the June 2013 VA examiner with knowledge in Airborne operations and injuries found that the weight of the evidence was consistent with post-service onset of the Veteran's bilateral ankle strains.  The examiner also opined that the Veteran's paratrooper activities did not cause or result in the Veteran's bilateral ankle strains, especially given that his paratrooper activities lasted less than three years.  Therefore, the only competent evidence regarding etiology stated that the Veteran's bilateral ankle strains were not related to his in-service paratrooper activities.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for bilateral ankle strains.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Bilateral Foot Disorder

As an initial matter, the Board finds that the Veteran has a current disability of bilateral pes planus and bilateral plantar fasciitis.

The Board finds that the Veteran's bilateral pes planus preexisted service and was "noted" upon service entrance.  In view of these findings, VA's presumption of soundness did not attach at service entrance.  See 38 U.S.C.A. § 1111 (West 2014).  Thus, the question becomes whether the preexisting foot disability was aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On the question of aggravation, the relevant evidence includes an August 1963 separation examination report, which reflects the Veteran's denials of any foot trouble or lameness, although his flatfeet were noted.  The June 2013 VA examiner also summarized that the Veteran entered service with "good" health and asymptomatic flatfeet and left service unchanged with "good" health and asymptomatic flatfeet.  She noted that STRs did not reflect any complaint, treatment, or diagnosis of his pes planus or foot symptoms.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claims for bilateral pes planus as it preexisted enlistment and was not aggravated during service.

Additionally, the Board finds that the Veteran's bilateral plantar fasciitis was not incurred in or related to service.  Although the STRs are absent of any indication of any complaint, treatment, or diagnosis of any foot symptoms, and do not reflect any injuries to the feet, the Veteran contends that his current foot disorders are the result of his parachute jumps.  His DD Form 214 reflects that he indeed had airborne training, and that he was awarded a parachutist badge.

However, there is no competent evidence supporting the Veteran's contentions that his in-service parachute jumps caused or are any way related to his current bilateral foot disorders.  The Board acknowledges the Veteran's contentions that his bilateral foot disorders are caused by his in-service parachute jumps.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen, 10 Vet. App. at 186.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau, 492 F.3d at 1376-77; Charles, 16 Vet. App. at 374; Falzone, 8 Vet. App. at 405.  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462.  

Here, the June 2013 VA examiner, also an expert in Airborne operations and injuries, competently opined that the Veteran's paratrooper activities, especially having lasted less than three years, did not cause or result in the Veteran's bilateral plantar fasciitis.  Therefore, the only competent evidence regarding etiology stated that the Veteran's bilateral foot disorders were not related to his in-service paratrooper activities.

In summary, the preponderance of the evidence is against the Veteran's service connection claims for bilateral foot disorders, to include bilateral pes planus and plantar fasciitis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Rib Cage Disorder

Based on a review of all of the evidence of record, lay and medical, the Board finds that the competent evidence weighs against finding in favor of the Veteran's service connection claim for a rib cage disorder.

As an initial matter, the Board notes that STRs reflect a contusion of the right chest wall with no rib fractures in April 1961 after striking his right chest during landing from a parachute jump.  In June 1962, a lump on the rib in the area of injury was found; and an impression of a calcium deposit, old fracture was made.

However, there is no indication of any complaint, treatment, or diagnosis involving a current [i.e., since the beginning of the claim] rib cage disability.  A July 2012 VA respiratory examination report reflects that June 2012 chest x-rays were normal.  Additionally, after reviewing the Veteran's claims file, the July 2012 VA examiner opined that the claimed rib cage disorder was less likely than not incurred in or caused by service as there was no evidence on current rib x-rays of any abnormality and as the April 1961 x-rays revealed no rib fractures.  Therefore, there is no competent evidence of a "current" orthopedic rib disorder.  See Brammer, 3 Vet. App. at 225.

Thus, as demonstrated by the record, the Veteran has not presented competent evidence showing that he has been diagnosed with a rib cage disorder since the filing of the claim.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  There is no completely no evidence of a rib cage disorder, including the fractured ribs that the Veteran believes he has.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a rib cage disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right ankle strain is denied.

Entitlement to service connection for a left ankle strain is denied.

Entitlement to service connection for bilateral foot disorder, to include flatfeet/pes planus and plantar fasciitis, is denied.

Entitlement to service connection for a rib cage disorder (claimed as broken ribs) is denied.

______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


